UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7577



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LORI D. BLAKELY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CR-97-678, CA-98-1893-3-17)


Submitted:   December 17, 1998             Decided:   March 2, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lori D. Blakely, Appellant Pro Se. John Michael Barton, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lori D. Blakely seeks to appeal the district court’s order

denying relief on her petition filed under 28 U.S.C.A. § 2255 (West

1994 & Supp. 1998) and order denying a certificate of appealability

on appeal.    We have reviewed the record and the district court’s

opinions and find no reversible error.         Accordingly, we deny a

certificate   of   appealability   and    dismiss   the   appeal   on   the

reasoning of the district court.         See United States v. Blakely,

Nos. CR-97-678; CA-98-1893-3-17 (D.S.C. Sept. 9 and 23, 1998).          We

deny Blakely’s motion expedite as moot.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               DISMISSED




                                   2